           Case 2:18-cr-00172-JCM-CWH Document 27
                                               26 Filed 04/15/20
                                                        04/14/20 Page 1 of 3



 1   NICHOLAS A.TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     SUSAN CUSHMAN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South
 4   Suite 1100
     Las Vegas, Nevada 89101
 5   702-388-6311
     702-388-5087 (fax)
 6   Susan.cushman@usdoj.gov
     Attorney for the Plaintiff
 7                      UNITED STATES DISTRICT COURT
 8                           DISTRICT OF NEVADA
                                                   -oOo-
 9
     UNITED STATES OF AMERICA,                       )
                                                     )   Case No.: 2:18-cr-0172-JCM
10                                                   )
                     Plaintiff,
                                                     )   STIPULATION TO CONTINUE HEARING
11                                                   )   FOR VIOLATION OF SUPERVISED
            vs.                                      )   RELEASE
12                                                   )
     JOSEFINA LOPEZ,                                 )   (Second Request)
13                                                   )
                     Defendant.                      )
                                                     )
14

15      IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.

16   TRUTANICH, United States Attorney; SUSAN CUSHMAN, Assistant United States Attorney,

17   counsel for the United States of America and CHRIS RASMUSSEN, Esq., counsel for defendant

18   LOPEZ:

19      THAT THE HEARING CURRENTLY SCHEDULED FOR April 22, 2020, be vacated and

20   set to a time convenient for the Court, but not less than 60 days from the current setting.

21      1. In response to the coronavirus pandemic (“COVID-19”), the Chief Judge of the U.S.

22   District Court for the District of Nevada issued Temporary General orders 2020-03, -04, and -05

23   (the “General Orders”) to comply with “social distancing measures” by limiting in court

24   appearances for the safety of all parties.
          Case 2:18-cr-00172-JCM-CWH Document 27
                                              26 Filed 04/15/20
                                                       04/14/20 Page 2 of 3



 1   2. This continuance will allow the parties additional to resolve the allegations in the petition.

 2   3. Counsel for the defendant and the Government agree to the continuance.

 3   4.    Defendant Lopez is not detained and agrees to the continuance.

 4   5.    This is the second request for a continuance.

 5   DATED this 14th day of April, 2020.

 6                                             Respectfully submitted,

 7                                             NICHOLAS A. TRUTANICH
                                               United States Attorney
 8

 9                                             /s/ Susan Cushman
                                               SUSAN CUSHMAN
10                                             Assistant United States Attorney

11
                                               /s/ Chris Rasmussen
12                                             CHRIS RASMUSSEN, Esq.
                                               Counsel for Defendant LOPEZ
13

14

15

16

17

18

19

20

21

22

23

24
                                               2
           Case 2:18-cr-00172-JCM-CWH Document 27
                                               26 Filed 04/15/20
                                                        04/14/20 Page 3 of 3



 1

 2
                       UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA
 3

 4   UNITED STATES OF AMERICA,                      )
                                                    )   Case No.: 2:18-cr-0172-JCM
 5                  Plaintiff,                      )
                                                    )   ORDER GRANTING STIPULATION TO
                                                    )   CONTINUE HEARING FOR VIOLATION
 6          vs.                                     )   OF SUPERVISED RELEASE
                                                    )
 7   JOSEFINA LOPEZ,                                )   (Second Request)
                                                    )
 8                  Defendant.                      )
                                                    )
 9                                                  )
                                                    )
10
            Based upon the stipulation of counsel, the Court finds that good cause exists to continue
11
     the revocation hearing.
12
            IT IS FURTHER ORDERED that the revocation hearing scheduled for April 22, 2020, be
13                                                                                10:00a .m
                                               June 24 2020, at the hour of ____________
     vacated and continued to _________________________,
14                April____
                        15, day
                            2020.
            DATED this          of April 2020.
15
                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24
                                                3
